

116 S3978 IS: Enforcing Accountability and Transparency in International Trade Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3978IN THE SENATE OF THE UNITED STATESJune 17, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the United States Trade Representative to submit a report on plans to facilitate the full implementation of agreements of the World Trade Organization, and for other purposes.1.Short titleThis Act may be cited as the Enforcing Accountability and Transparency in International Trade Act .2.FindingsCongress finds the following:(1)The World Trade Organization is a 164-member international organization that was created to oversee and administer multilateral trade rules, serve as a forum for trade liberalization negotiations, and resolve trade disputes.(2)The United States was a major force behind the establishment of the World Trade Organization in 1995.(3)The United States, along with other countries, has sought to establish a more open, rules-based trading system in the postwar era, with the goal of fostering international economic cooperation and raising economic prosperity worldwide.(4)Congress holds constitutional authority over foreign commerce and establishes trade negotiating objectives and principles through legislation.(5)The statutory basis for the membership of the United States in the World Trade Organization is the Uruguay Round Agreements Act (19 U.S.C. 3501 et seq.), and United States priorities and objectives for the General Agreement on Tariffs and Trade of the World Trade Organization have been reflected in various legislative measures providing expedited trade promotion authority since 1974.(6)Congress has recognized the World Trade Organization as the foundation of the global trading system and plays a direct legislative and oversight role over the implementation of World Trade Organization agreements in the United States.(7)Ninety-eight percent of global trade is conducted among members of the World Trade Organization.(8)Approximately 65 percent of the United States trade is with countries that do not have free trade agreements with the United States, such as with the People's Republic of China, the European Union, and India, which thus relies on the terms provided in agreements of the World Trade Organization.(9)About 2/3 of the members of the World Trade Organization, including the People's Republic of China, self-designate as developing countries.(10)World Trade Organization agreements allow countries to lower trade barriers gradually, with developing countries and sensitive sectors in particular usually given longer transition periods to fulfill their obligations under new agreements.(11)The World Trade Organization also supplements such special and differential treatment for developing countries by providing capacity-building measures, providing technical assistance for the implementation of obligations under World Trade Organization agreements, and permitting countries to extend non-reciprocal trade preference programs to such developing countries.(12)On July 26, 2019, President Donald J. Trump issued a document entitled Memorandum on Reforming Developing Country Status in the World Trade Organization. 3.Report on United States strategy at the World Trade OrganizationNot later than 90 days after the date of the enactment of this Act, the United States Trade Representative shall submit to Congress a report describing the manner in which the Trade Representative plans to pursue a United States strategy with respect to the World Trade Organization to—(1)facilitate the full implementation of agreements reached by the World Trade Organization;(2)enable the maximum benefits from trade to accrue to those members of the World Trade Organization that face the greatest difficulty integrating into the multilateral trading system of the World Trade Organization; and(3)ensure that any member of the World Trade Organization that meets all of the following criteria does not receive special and differential treatment under current or future agreements of the World Trade Organization:(A)The member is ranked by the World Bank as among one of the top 10 economies in the world based on nominal gross domestic product.(B)The member is also a member of the Group of 20.(C)The member is also a member of, or has begun the accession process to, the Organisation for Economic Co-operation and Development.